Title: To Thomas Jefferson from James Ogilvie, 26 January 1806
From: Ogilvie, James
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Milton January 26th. 1806
                        
                        Every person in Virginia fond of reading, & those, more especially, who have cultivated a taste for
                            miscellaneous research, must frequently experience interruption & disappointment from the difficulty & expense of
                            procuring books.—Few, probably, have felt the disadvantages, arising from this circumstance, more painfully than I have
                            done.—Engaged in a profession, the duties of which call for constant accessions of general information & require that I
                            should occasionally have it in my power to consult books extremely rare & expensive, the difficulty & expence of
                            procuring such works, have greatly abridged my utility as a teacher & narrowed the range of my enjoyments & enquires.—I have flattered myself with a hope that my vcinity to Monticello, will enable me to surmount this hitherto insuperable
                            impediment to utility & improvement.—You would lay me under a lasting obligation to your goodness & render me a most
                            essential service, by permitting me to borrow from your library occasionally such books as I cannot afford to purchase or
                            readily procure elsewhere.—Should you think proper to comply with
                            the request I take the liberty of making, I shall be scrupulously & punctiliously cautious than none of the books I take
                            out, shall sustain any avoidable injury in my possession & be regularly returned & replaced, as soon as possible—Believe me to be, with sentiments of sincere veneration & esteem 
                  Dear Sir Your very humle. Serv
                        
                            James Ogilvie
                            
                        
                    